Citation Nr: 1416877	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-11 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for disability manifested by light headedness, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for disability manifested by chronic fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994.    

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) regional office in Cleveland, Ohio (RO).  The Veteran's case is currently before the Detroit, Michigan RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in May 2013, and a transcript of the hearing is of record.

Although additional treatment reports have been added to the record since the February 2010 Statement of the Case that have not been addressed in a subsequent Supplemental of the Case, this case does not need to be remanded to the RO for review because these reports are either redundant of evidence previously on file or involve treatment for a disability not currently on appeal and, therefore, are not "pertinent."  See 38 C.F.R. § 20.1304 (2013).

The issue of entitlement to service connection for disability manifested by light headedness, to include as due to an undiagnosed illness, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss that is causally related to service.

2.  The Veteran has tension headaches as a result of service.

3.  The Veteran does not have a disability manifested by chronic fatigue, to include as due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).   

2.  The criteria for the establishment of service connection for tension headaches have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).    

3.  The criteria for the establishment of service connection for a disability manifested by chronic fatigue, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran letters in July 2006 and April 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, to include as secondary to an undiagnosed illness.  In compliance with the duty to notify, the Veteran was informed in the letters about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional private evidence was subsequently added to the claims files after the letters.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation of headaches and chronic fatigue syndrome was conducted in July 2007, and an audiological evaluation with nexus opinion was obtained in May 2009.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports obtained in this case are adequate, as they are based on a reading of relevant medical records in the Veteran's claims files.  The examiner considered all of the pertinent evidence of record and provided rationale for the negative nexus opinions on file.  There is adequate medical evidence of record to make a determination on the service connection issues decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the service connection issues decided on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

At the May 2013 hearing, the Veteran's representative and the VLJ asked the Veteran questions about the bases for the service connection issues on appeal.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ asked questions to ascertain the onset of symptoms and any nexus between current disability and service.  The VLJ solicited information to ascertain the existence of any outstanding evidence that had been overlooked that might substantiate any of the claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

The Veteran seeks service connection for bilateral hearing loss, headaches, and a disability manifested by chronic fatigue, to include as due to an undiagnosed illness.   


Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be granted for sensorineural hearing loss, as an organic disease of the nervous system, if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).


Bilateral Hearing Loss

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran complained of hearing loss on his May 1991 medical history report.  The Veteran did not report hearing loss on a subsequent May 1994 service medical history report.  Audiological evaluations in June 1990, January 1993, and May 1994 are within the VA definition of normal, with bilateral pure tone thresholds at the relevant frequencies of 15 decibels or lower.

The Veteran denied a hearing problem on VA general medical evaluation in July 2007, and it was noted that whispered voice testing was intact bilaterally.

The Veteran complained on VA audiological evaluation in May 2009 of hearing loss, but he was not sure when it began.  This evaluation included review of the claims files.  Audiometric examination revealed bilateral pure tone thresholds from 500 to 4000 hertz of 15 decibels or lower.  Maryland CNC word list speech recognition scores were 98 percent in the right ear and 100 percent in the left ear.  The examiner noted that the Veteran's hearing was within normal limits in service and after discharge and concluded that it was less likely as not that the Veteran had a bilateral hearing loss due to service.  

The Veteran testified at his travel board hearing in May 2013 that he was exposed to acoustic trauma in service as a cannon crewman, that he did not always have ear protection, and that his hearing loss began in service.  It was contended that the Veteran should be provided another hearing evaluation.

The evidence on file does not support a grant of service connection for bilateral hearing loss.  Audiological evaluations in service and in May 2009 are within the VA definition of normal limits, with bilateral pure tone threshold from 500 to 4000 hertz of 15 decibels or fewer.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely hearing loss disability, there can be no valid claim. 

Due consideration has been given to the Veteran's statements in support of his claim.  Although the Veteran is competent to report his symptoms, he is not competent to opine that he currently has bilateral hearing loss due to service.  The Board does not dispute that the Veteran was exposed to acoustic trauma in service; however, as the evidence does not show hearing loss disability due to service, service connection for hearing loss is denied. 

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for bilateral hearing loss, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Although it was contended at the Veteran's travel board hearing in May 2013 that this issue should be remanded to the RO for a current audiological evaluation to determine if he currently has hearing loss disability under the VA definition, the Board finds that there has been no indication of subsequent change in his hearing ability and, as such, the May 2009 evaluation is probative of this issue and that another evaluation is not warranted.

Headaches

The Veteran seeks service connection for headaches, which he contends are due to service.  

The Veteran complained in March 1994 of cold symptoms, including headaches.  He complained in June 1994 of headaches and light headedness; no abnormality was found on examination.

VA treatment records for May 2001 reveal complaints of sinus headaches and congestion.  The Veteran complained in March 2003 of headaches; the assessment was acute onset of headache with historical symptoms that may be consistent with cluster headache.  

On VA general examination in July 2007, the Veteran's complaints included headaches, which began in 1994.  When provided a VA headache evaluation in July 2007, the Veteran reported a history of headaches since 1995.  After review of the claims file and examination of the Veteran, the examiner diagnosed tension headaches and concluded that the Veteran's headaches were as likely as not related to service.

The Veteran testified at his travel board hearing in May 2013 that his headaches started in service. 

Based on the above evidence of record, the Board finds that the Veteran has tension headaches due to service, as he complained of headaches in service, he testified in May 2013 that he has had headaches since service, and the only nexus opinion on file, in July 2007, supports a grant of service connection for tension headaches.  Therefore, the Board concludes that service connection is warranted for tension headaches.


Disability Manifested By Chronic Fatigue

The Veteran seeks service connection for a disability manifested by chronic fatigue, to include as a manifestation of an undiagnosed illness.  

Under the provisions of specific legislation enacted to assist Veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i) (2013).  The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service-connected.  38 U.S.C.A. § 1117(a)(2).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 U.S.C.A. §  3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g). 

The Board notes that the definition for chronic fatigue syndrome for VA purposes is the following: (1) new onset of debilitating fatigue severe enough to reduce the daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness,(vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid stage), (viii) migratory joint pains, (ix) neuropsychological symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a (2013).

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular Veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317( d)(2).

There is evidence that the Veteran is a "Persian Gulf Veteran" and can avail himself of the provisions relating to undiagnosed illness pursuant to 38 C.F.R. § 3.317.

The Veteran's service treatment records do not reveal complaints or clinical findings indicative of chronic fatigue, including on separation medical history and medical examinations reports in May 1994.

The Veteran complaints on VA general evaluation in July 2007 included fatigue.  On evaluation for fatigue in July 2007, the Veteran reported that he developed shortness of breath in 1990.  He denied low grade fever, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, and migratory joint pains.  After review of the claims files and examination of the Veteran, the examiner concluded that the Veteran did not meet the criteria for chronic fatigue syndrome.  

The Veteran testified at his travel board hearing in May 2013 that he has had problems with fatigue since service.   

The evidence of record, which includes a July 2007 VA examination and nexus opinion, does not show clinical evidence of chronic fatigue, to include as due to an undiagnosed illness.  Consequently, service connection for a disability manifested by chronic fatigue, to include as due to an undiagnosed illness, is denied.

Although the Veteran is competent to report his symptoms of chronic fatigue, he is not competent to opine that he currently has a disability manifested by chronic fatigue due to service, to include as due to an undiagnosed illness.  He has not been shown to have had any medical training and is not competent to diagnose or opine that he has a disability manifested by chronic fatigue due to service, to include as due to an undiagnosed illness.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a disability manifested by chronic fatigue, to include as due to an undiagnosed illness, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tension headaches is granted.

Entitlement to service connection for a disability manifested by chronic fatigue, to include as due to an undiagnosed illness, is denied.

REMAND

The Board notes that although the Veteran complained of light headedness in service, in treatment reports dated in December 2002, on VA general evaluation in July 2007, and during his May 2013 hearing, there is no VA nexus opinion on file on whether the Veteran has a chronic disability manifested by light headedness due to service, to include as due to an undiagnosed illness.  The Board finds that an examination with nexus opinion is warranted prior to Board adjudication of this issue.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will contact the Veteran and obtain the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for light headedness since service.  After securing the necessary authorization, attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Following completion of the above, the AMC/RO will schedule the Veteran for the appropriate VA examination to ascertain whether he has a chronic disability manifested by light headedness due to service, to include as due to an undiagnosed illness.  The examiner must review the entire record in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records, including his service treatment records, and a full clinical evaluation, the examiner should answer the following question and identify the basis upon which the opinion is based: 

If it is determined that the Veteran has a chronic disability manifested by light headedness, is it at least as likely as not, (i.e., 50 percent or greater probability), that the disability was incurred in or aggravated beyond normal progression by service, to include as due to an undiagnosed illness.  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge. 

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation will be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

5.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record and readjudicate the claim for entitlement to service connection for a disability manifested by light headedness, to include as due to an undiagnosed illness.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


